Opinion issued May 21, 2009







     





In The
Court of Appeals
For The
First District of Texas




NO. 01-00-00913-CV




GUADALUPE SOTO, Appellant

V.

ESTHER U. LERMA, Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 683699




MEMORANDUM OPINION
          On November 11, 2001, this Court abated this appeal because one or more of
the parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the bankruptcy proceeding was dismissed by order on
December 12, 2001 and was closed on February 19, 2002.
          On March 25, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
          We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of
prosecution after giving 10 days’ notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
Do not publish.  Tex. R. App. P. 47.